Citation Nr: 9904257	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1. Entitlement to an increased evaluation for a back 
disability, currently evaluated as 20 percent disabling.  

2. Entitlement to service connection for bilateral knee 
disability as secondary to service-connected back 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from December 1960 to November 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a 20 percent evaluation 
for service connected back condition, and denied service 
connection for a bilateral knee condition.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran was hospitalized during service in 1964 for a 
herniated nucleus pulposus, at left L5-S1, and a laminectomy 
was performed.  

A private treatment record, dated in August 1986, indicated 
that the veteran suffered a left leg fracture and a fracture 
of the L1 vertebra in 1970.  The functional capacity 
evaluation in February 1992 indicated a history of several 
on-the-job injuries to the veteran's back and neck.  

Private orthopedic records dated in July 1993 indicated that 
the veteran was involved in multiple car accidents and 
sustained multiple injuries to his neck and back in the 
course of his employment with the sheriff's department.  The 
examiner, at that time, indicated that the veteran's current 
back problems were due 25 percent to his laminectomy and 75 
percent to aggravation by multiple injuries and repetitive 
trauma on-the-job.  The most recent VA examination in June 
1998 indicated severe degenerative joint disease of the 
lumbar spine, especially at T12-L1-L2 and L4-L5-S1.  The 
evidence of record is unclear as to what portion of the 
veteran's current disability is due to his service-connected 
disability and what portion, if any, is due to post-service 
accidents and trauma.  

In view of the foregoing, the Board is remanding the case to 
the RO for further development as follows:

1.  The RO should obtain the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated the veteran for his back 
and knee conditions since service.  After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  
Specifically, the RO should obtain the 
first 13 pages of the treatment record 
from Community Orthopedic Therapy and 
S.P.O.R.T. Clinic, dated in July 1993, 
any records of worker's compensation 
claims and treatment for on-the job 
injuries, including, but not limited to, 
the fracture of the leg and L1 vertebra 
in 1970, and any records of physical 
examination or testing prior to or during 
employment with the San Bernardino 
Sheriff's Department.  If the obtained 
records refer to previous treatment, the 
RO should obtain these records as well.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  After completion of the above 
development, the RO should arrange for a 
VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the nature and extent of 
severity of herniated nucleus pulposus 
with status post laminectomy at L5-S1, 
left, and the etiology of any knee 
disorders found to be present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examiner should comment on the 
records reviewed and used in reaching 
his/her conclusions.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
The examiner should express an opinion as 
to the degree of the veteran's current 
disability, due only to the service-
connected herniated nucleus pulposus, 
status-post laminectomy at L5-S1 and its 
sequelae.  The examiner should address 
what portion of the veteran's current 
disability is due to the service-
connected disability and any aggravation 
thereof, and what portion, if any, is due 
to post-service injuries.  The examiner 
should express an opinion as to whether 
any disorder(s) of either knee found on 
examination is/are due to any incident of 
service, or is/are secondary to his 
service-connected back disability.  



If no such causal relationship is found 
to exist, the examiner must opine as to 
whether any disorder(s) of either knee 
is/are aggravated by the service-
connected back disability.  If such 
aggravation is found present, the 
examiner must address the following 
medical issues: (1) The baseline 
manifestations which are due to the 
effects of any knee disorder(s) found 
present; (2) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the service-connected 
disability of the back based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any knee 
disorder(s) found present are due to the 
service-connected disability of the back.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a bilateral knee 
disability with application of 38 C.F.R. 
§ 3.310(a) (1998) and Allen v. Brown, 7 
Vet. App. 439 (1995), and the issue of 
entitlement to an increased evaluation 
for herniated nucleus pulposus with 
status post laminectomy at L5-S1, left, 
with application of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998), Deluca v. Brown, 8 
Vet. App. 202 (1995), and VAOPGCPREC 36-
97 (O.G.C. Prec. 36-97).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


